DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 1, 2021 has been entered.
 
Acknowledgment and Response to Remarks
This action is in response to the request for continued examination filed on April 1, 2021.
Claims 1-4, 6-12, 14-18 and 20 are currently pending and have been fully examined. Claims 5, 13 and 19 have been cancelled by Applicant.
With respect to the Advisory Action, Applicant is of the opinion that paragraph 50 (PGPub [0051]) sufficiently supports the claim recitation: “obtaining, by the terminal device …voucher-related information …the voucher-related information of the user comprises an account identifier of the user, serialized number of the public transportation system that acknowledges a validity of payment-related information, a 
The examiner respectfully disagrees and notes that the claim recitation implies that all of the recited data elements: 1) an account identifier of the user, 2) serialized number of the public transportation system, 3) a validity period of the payment-related information, 4) a private key of the user, and 5) a private key of the public transportation system, are obtained by the terminal device. However, the Specification is silent to obtaining voucher-related information, including all of the elements 1 to 5 above, by a terminal device. Therefore, the new language constitutes new matter.
With respect to the 101 rejection, Applicant is of the opinion that securely establishing a communication channel between two devices using a routing instruction is not a fundamental economic principle. It is not a commercial interaction. And it does not manage personal behavior or personal interactions between people.
The examiner respectfully notes that the claims do not include any recitations related to securely establishing a communication channel, or using a routing instruction. The claim 1, for example, is directed to receiving an identifier, obtaining voucher data, generating payment-related data based on the voucher data, and transmitting the payment-related data, which is a commercial or legal interaction grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The additional elements of the claim such as, for example, NFC connection, HCE-based routing, etc., merely use a computer as a tool to perform the abstract idea. However, the claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. 
With respect to the 112(b) rejections, the amendments fail to overcome the rejections. For example, the scope of claim 2, the scope of the claim is unclear because claim 2 depends from claim 1 but the recitation of claim 2 contradicts with claim 1. Claim 1 recites: “generating, by the terminal device, payment-related information of the user…” However, claim 2 recites “obtaining, by the terminal device, the payment-related information of the user from a server” which contradicts with the recitation of independent claim 1, from which the claims depend.
As another example, the scope of claim 9 is still unclear because the claim is directed to a non-transitory, computer-readable medium storing one or more instructions. However, the claim also recites “…instructions when executed by a computer system comprising a terminal device …” and “receiving, at a terminal device…”, etc. This makes the scope of the claim unclear as it is not clear whether the claim is directed to the non-transitory computer-readable medium, or to a combination of the non-transitory computer-readable medium, and a terminal device.
In addition, the amendments raise new issues. For example, with respect to Claim 14, the claim is directed to the non-transitory, computer-readable medium storing one or more instructions, as recited in claim 9. However, the claim also recites “…wherein the fare collection device is configured to…” This makes the scope of the claim unclear as it is not clear whether the claim is directed to the non-transitory computer-readable medium of claim 9, or to a combination of the non-transitory computer-readable medium, and the fare collection device. 
With respect to the 103 rejections, Applicant’s amendment and remarks were fully considered but are moot in light of new grounds of rejection.

Examiner Comments
Applicant is reminded that language that indicates non-functional descriptive material does not further limit the scope of the claim. (See MPEP2103 I C and 2111.04)
Such language can be found in:
Claims 1, 9, and 15: “the voucher-related information of the user comprises…serialized number of the public transportation system that acknowledges a validity of payment-related information…”
Claims 4 and 12: “…voucher-related information that is specific to different transportation systems…”
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-4, 6-12, 14-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-4 and 6-8 are directed to a method (process), claims 9-12 and 14 are directed to a non-transitory computer readable storage medium (product) and claims 15-18 and 20 are directed to a system (product). Therefore, these claims fall within the four statutory categories of invention.
Claims 1-4, 6-12, 14-18 and 20 are directed to the abstract idea of fare payment, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Analysis
The claims are directed to fare payment. Specifically, the claims are directed to receiving an identifier, obtaining voucher data, generating payment-related data based on the voucher data, and transmitting the payment-related data, which is a commercial or legal interaction grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for fare payment. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of a terminal device, a fare collection device, NFC connection, a non-transitory computer-readable medium, a computer system, one or more computer memory devices, one or more computers, and non-transitory machine-readable media, merely use a computer as a tool to perform the abstract idea. Specifically, receiving an identifier, obtaining voucher data, generating payment-related data based on the  non-transitory machine-readable media, does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. The claims 1-4, 6-12, 14-18 and 20 only involve the use of computers as tools to automate and/or implement the abstract idea.

Viewed as a whole, the combination of elements recited in the claims simply recite the concept of fare payment, including receiving an identifier, obtaining voucher 
The use of a computer system as a tool to implement the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.
Conclusion
The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Further support for the rationale discussed above can be found at: 
http://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 2-3, 9-12, 14-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Unclear Scope
With respect to claims 2, 10, and 16, the claims depend from claims 1, 9, and 15 respectively. Claims 1, 9, and 15 recite: “generating, by the terminal device, payment-related information of the user…” However, claims 2, 10 and 16 recite “obtaining, by the terminal device, the payment-related information of the user from a server” which contradicts with the recitation of independent claims 1, 9, and 15 from which the claims depend. This makes the scope of the claim unclear as it is not clear whether the payment-related information of the user is generated or it is obtained from a server. Therefore, the scope of the claim is unclear and one of ordinary skill in the art would not be reasonably appraised of the scope of the claim. (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
With respect to Claim 9, the claim is directed to a non-transitory, computer-readable medium storing one or more instructions. However, the claim also recites “…instructions when executed by a computer system comprising a terminal device …” and “receiving, at a terminal device…”, etc. This makes the scope of the claim unclear 
With respect to Claim 14, the claim is directed to the non-transitory, computer-readable medium storing one or more instructions, as recited in claim 9. However, the claim also recites “…wherein the fare collection device is configured to…” This makes the scope of the claim unclear as it is not clear whether the claim is directed to the non-transitory computer-readable medium of claim 9, or to a combination of the non-transitory computer-readable medium, and the fare collection device. Therefore, the scope of the claim is unclear and one of ordinary skill in the art would not be reasonably appraised of the scope of the claim. (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
With respect to Claim 15, the claim is directed to a computer-implemented system, comprising: a terminal device, wherein the terminal device comprises one or more computers. However, the claim also recites “receiving, at a terminal device…” This makes the scope of the claim unclear as it is not clear whether the claim is directed to computer-implemented system that comprises a terminal device, or to a combination of the computer-implemented system, and another terminal device. Therefore, the scope of the claim is unclear and one of ordinary skill in the art would not be reasonably appraised of the scope of the claim. (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
With respect to Claim 15, the claim is directed to a computer-implemented system, comprising: a terminal device. The claim also recites “receiving, at a terminal 
Therefore, the scope of the claim is unclear and one of ordinary skill in the art would not be reasonably appraised of the scope of the claim. (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
With respect to Claim 20, the claim is directed to a computer-implemented system, comprising: a terminal device, as recited in claim 15. However, the claim also recites “…wherein the fare collection device is configured to…” This makes the scope of the claim unclear as it is not clear whether the claim is directed to computer-implemented system of claim 15, or to a combination of the computer-implemented system, and the fare collection device. Therefore, the scope of the claim is unclear and one of ordinary skill in the art would not be reasonably appraised of the scope of the claim. (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Dependent claims 3, 11, and 17 are also rejected for being directed to the limitations of the rejected claims 2, 10, and 16.
Dependent claims 10-12, 14, 16-18 and 20 are also rejected for being directed to the limitations of the rejected claims 9 and 15.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 9-10, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Poon et al. (US Patent Publication No.  2016/0099759), in view of Canh (US Patent Publication No.  2017/0330188) further in view of Wang (US Patent Publication No. 2019/0363889)
With respect to claims 1, 9, and 15, Poon et al. teach:
receiving, at a terminal device supporting host-based card emulation (HCE), an HCE-based routing instruction from a fare collection device of a public transportation system; (FIG. 1, [0021]-[0022], [0024]-[0027]) 

receiving, at the terminal device and through the NFC connection, a public transportation system identifier that is used to identify the fare collection device; (FIGs. 1-2, [0030]-[0038])
transmitting, by the terminal device and according to the public transportation system identifier, the payment-related information of the user of the terminal device to the fare collection device through the NFC connection, wherein the payment-related information is specific to the public transportation system. ([0044], [0054], [0057]) 
Poon et al. do not explicitly teach:
obtaining, by the terminal device and according to the public transportation system identifier, voucher-related information of a user of the fare collection device, wherein the voucher-related information of the user comprises an account identifier of the user, serialized number of the public transportation system that acknowledges a validity of payment-related information, a validity period of the payment-related information, a private key of the user, and a private key of the public transportation system;
generating, by the terminal device, payment-related information of the user based on the voucher-related information, wherein generating the payment-related information of the user comprises signing the account identifier of the user by using the private key of the user and the private key of the public transportation system,	
However, Canh et al. teach:

generating, by the terminal device, payment-related information of the user based on the voucher-related information, ([0109], [0117]-[0123], [0132]-[0137])
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the payment system of Poon et al, to include generating payment related information, as taught by Canh, in order to generate payment information by a payment device. (Canh: Abstract, [0004]-[0005], [0010])
Poon et al. and Canh do not explicitly teach:
…voucher related information comprises a private key of the user, and a private key of the public transportation system…
… generating the payment-related information of the user comprises signing the account identifier of the user by using the private key of the user and the private key of the public transportation system,	.
However, Wang et al. teach:
…voucher related information comprises a private key of the user, and a private key of the … system…([0041], [0045]-[0049], [0076]-[0078], [0087]-[0088], Claim 1, Claim 2)

Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the payment system of Poon et al. and Canh, to include the multiple signing of transaction data, as taught by Wang, in order to improve security of the data. (Wang: Abstract, [0007])
In addition, examiner notes that the claim recitation: “the voucher-related information of the user comprises…serialized number of the public transportation system that acknowledges a validity of payment-related information…” indicates non-functional descriptive material and does not further limit the scope of the claim. (See MPEP2103 I C and 2111.04)
With respect to claims 2, 10, and 16, Poon et al., Canh and Wang teach the limitations of claims 1, 9, and 15.
	Moreover, Canh teaches:
obtaining, by the terminal device, the payment-related information of the user from a server in communication with an application installed on the terminal device. (FIG. 4, [0106])

Claims 3-4, 8, 11-12, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Poon et al., in view of Canh and Wang, further in view of Balsan et al. (US Patent Publication No. 2012/0310720)
With respect to claims 3, 11, and 17, Poon et al., Canh and Wang teach the limitations of claims 2, 10 and 16.
Poon et al., Canh and Wang do not explicitly teach:
obtaining, by the terminal device, voucher-related information of the user from the server in communication with the application installed on the terminal device; 
generating, by the terminal device, the payment-related information of the user based on the voucher-related information obtained from the server. 
However, Balsan et al. teach:
obtaining, by the terminal device, voucher-related information of the user from the server in communication with the application installed on the terminal device; (FIG. 1B, [0042]-[0045])
generating, by the terminal device, the payment-related information of the user based on the voucher-related information obtained from the server. (FIG. 1B, [0050], [0108], [0113]) 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the payment system of Poon et al, Canh and Wang, to include obtaining data from the server, as taught by Balsan et al. (Balsan et al.: Abstract, [0035])
With respect to claims 4, 12, and 18, Poon et al., Canh and Wang teach the limitations of claims 1, 9, and 15.
Poon et al., Canh and Wang do not explicitly teach:

However, Balsan et al. teach:
wherein the terminal device locally stores, at the local storage of the terminal device, different voucher-related information that is specific to different transportation systems. (FIGs. 1A-1B, [0042]-[0045], [0063], [0068])
With respect to claim 8, Poon et al., Canh and Wang teach the limitations of claim 1.
Poon et al., Canh and Wang do not explicitly teach:
receiving, at the terminal device and by using the NFC connection, a verification result of the payment-related information that is sent by the collection device;
displaying the verification result on the terminal device.
However, Balsan et al. teach:
receiving, at the terminal device and by using the NFC connection, a verification result of the payment-related information that is sent by the collection device; ([0043]-[0046], [0071]-[0078])
displaying the verification result on the terminal device. ([0043]-[0046], [0071]-[0078])

Claims 6, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Poon et al., in view of Canh and Wang, further in view of Itwaru (US Patent No.  10,223,674)
With respect to claims 6, 14, and 20, Poon et al., Canh and Wang teach the limitations of claims 1, 9, and 15.
Poon et al. Canh and Wang do not explicitly teach:
encrypting the payment-related information based on an encryption algorithm that is agreed upon with the public transportation system to obtain encrypted information; 
transmitting the encrypted information to the fare collection device, wherein the fare collection device is configured to:
decrypt the encrypted information based on a decryption algorithm corresponding to the encryption algorithm.
However, Itwaru teaches:
encrypting the payment-related information based on an encryption algorithm … to obtain encrypted information; (Col. 4 l. 57-Col. 5 l. 15, Col. 12 ll. 9-17) 
transmitting the encrypted information to the fare collection device, (Col. 4 l. 57-Col. 5 l. 15, Col. 12 ll. 9-17) 
wherein the fare collection device is configured to:
decrypt the encrypted information based on a decryption algorithm corresponding to the encryption algorithm. (Col. 36 ll. 44-67)
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the payment system of Poon et al, Canh and Wang, to include the encoding of transaction data as taught by Itwaru, in order to encrypt data prior to transmitting. (Itwaru: Abstract, Col. 12 ll. 9-17)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Poon et al., in view of Canh and Wang, further in view of Kaminski et al. (US Patent Publication No.  2005/0085251)
With respect to claim 7, Poon et al., Canh and Wang teach the limitations of claim 1.
Moreover, Poon et al. teach:
receiving, by using the NFC connection, a data …sent by the fare collection device; (FIG. 1, [0021]-[0022], [0024]-[0027])
Poon et al., Canh and Wang do not explicitly teach:
receiving… a data offset sent by the fare collection device; 
splitting the payment-related information into data packets based on the data offset;
transmitting the data packets to the fare collection device, wherein the fare collection device is configured to assemble the received data packets into the payment-related information based on the data offset.
However, Kaminski et al. teach:
receiving… a data offset sent by …a device; (FIG. 3, [0038]-[0040])
splitting the payment-related information into data packets based on the data offset; (FIG. 3, [0038]-[0040])
transmitting the data packets to the … device, (FIG. 3, [0038]-[0040])
wherein the … device is configured to assemble the received data packets into the payment-related information based on the data offset. ((FIG. 2, FIG. 3, [0032]-[0040])


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMA ASGARI whose telephone number is (571)272-2037.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/SIMA ASGARI/Examiner, Art Unit 3685  

/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685